 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARCELL WILLIAMS,                               No. 2:18-cv-1305 KJM KJN P
12                       Petitioner,
13            v.                                         ORDER
14       TIMOTHY FILSON,
15                       Respondent.
16

17           Petitioner is a state prisoner, proceeding pro se and in forma pauperis. This case was

18   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

19   General Order No. 262. On May 28, 2019, petitioner filed a document styled, “Motion to Clarify

20   Record.” (ECF No. 19.) Petitioner’s motion is not clear, but it appears that petitioner wishes to

21   add in claims that were previously dismissed as unexhausted.1 However, petitioner has not

22   demonstrated that he has exhausted such claims.2

23   1
       Earlier in this case, petitioner filed a motion for stay. On September 17, 2018, the undersigned
24   recommended that petitioner’s motion for stay be denied, and petitioner be ordered to file an
     amended petition raising only his exhausted claims (1) and (5). Petitioner did not file objections
25   to the findings and recommendations. On March 9, 2019, the district court adopted the findings
     and recommendations in full. This action now proceeds on petitioner’s amended petition.
26
     2
        Indeed, the only filing in the California Supreme Court was the petition for review filed in Case
27   No. S143801 on May 30, 2006, and denied on July 12, 2006. People v. Williams, S143801 (Cal.)
     The court may take judicial notice of facts that are “not subject to reasonable dispute because it . .
28   . can be accurately and readily determined from sources whose accuracy cannot reasonably be
                                                        1
 1             Moreover, to the extent petitioner seeks leave to amend his petition again, his filing is not

 2   in the proper form. Fed. R. Civ. P. 15. If petitioner seeks leave to amend his pleading, he must

 3   file a motion to amend, accompanied by a proposed second amended petition.

 4             Since the filing of petitioner’s motion, respondent filed an answer. Therefore, petitioner is

 5   granted an extension of time in which to file a reply to the answer.

 6             Accordingly, IT IS HEREBY ORDERED that:

 7             1. Petitioner’s May 28, 2019 motion (ECF No. 19) is denied; and

 8             2. Petitioner is granted sixty days in which to file a reply to respondent’s answer.

 9   Dated: August 5, 2019

10

11

12
     /cw/will1305.den
13

14

15

16

17

18

19

20
21

22

23

24

25

26   questioned,” Fed. R. Evid. 201(b), including undisputed information posted on official websites.
     Daniels-Hall v. National Education Association, 629 F.3d 992, 999 (9th Cir. 2010). It is
27   appropriate to take judicial notice of the docket sheet of a California court. White v. Martel, 601
     F.3d 882, 885 (9th Cir. 2010). The address of the official website of the California state courts is
28   www.courts.ca.gov.
                                                         2
